Citation Nr: 1804502	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-33 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 30 percent for asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1994.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

In January 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The Veteran initially filed a claim for service connection for PTSD, but medical records show diagnoses of major depressive disorder and PTSD; accordingly, the claim has been broadened to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to afford the Veteran VA mental health and respiratory examinations.  In June 2011, a VA examiner found that the Veteran did not have a PTSD diagnosis.  Medical records show that the Veteran has since been diagnosed with and treated for PTSD and major depressive disorder.  Moreover, the Veteran recently submitted internet articles that appears to corroborate her contentions regarding the 1993 training incident at Fort Irwin. The Board notes that the Veteran testified before the Board that the incident occurred in 1987 or 1988, but her August 2011 statement indicated it occurred in 1993, which seems to be supported by the internet news article.  However, the articles as currently scanned into her VA file are barely legible. The Board was, however, able to find the same articles online.  See http://articles.orlandosentinel.com/1993-08-21/news/9308210995_1_two-soldiers-2-soldiers-killed-bradley-fighting-vehicles; 
http://articles.latimes.com/1993-08-21/news/mn-26055_1_fighting-vehicles.  The Veteran's military personnel records confirm that she served as the Clinical Head Nurse at the MEDDAC at Fort Irwin during the time period in which the incident occurred.  A new examination is therefore necessary to assist in determining whether she has a current psychiatric disorder that is related to service.

Regarding the Veteran's asthma, medical records suggest that her asthma has worsened since her March 2014 examination.  Between January and April 2017, the Veteran visited the emergency room at least twice for asthma-related difficulties and was treated with four rounds of steroids.  A VA examination is therefore necessary to assist in assessing the current severity of her asthma.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's treatment records from Bay Pines VA Healthcare System from April 2017 to the present with the claims file. 

2. Schedule the Veteran for a mental health examination, to include a PTSD evaluation, with a VA psychologist or psychiatrist.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  After a complete review of the claims file, the examiner should provide answers to the following: 

a. Whether the Veteran has any mental disorders, including PTSD or a depressive disorder.

b. For any mental disorder that is diagnosed, whether that mental disorder is as likely as not (50 percent probability or greater) related to service. 

The examiner should consider, and note consideration, of the Veteran's stressors, including her in-service duties as a specialized field trauma nurse, the helicopter incident, and the 1993 Fort Irwin incident, which has been corroborated by an internet news article. 

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Schedule the Veteran for a VA respiratory conditions examination to assist in assessing the current severity of her asthma.   

4. After completion of the above, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




